USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JARED A. MYNATT,

              Plaintiff,

                     v.                       CAUSE NO. 3:20-CV-893-RLM-MGG

 WILLIAM HYATTE, et al.,

              Defendants.

                            1983 - OPINION AND ORDER

      Jared A. Mynatt, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983, alleging the medical care he received after a fall at Miami Correctional

Facility was constitutionally deficient. The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Mynatt’s complaint alleges that on January 13, 2020, he slipped and fell

while he was walking back from the shower in the RHU. ECF 2 at ¶ 1. His head was

bleeding, and his foot and ankle were bruised and swollen. He asked for medical

assistance, and Correctional Officer Michaels picked him up and put him in his cell

without getting him medical treatment. Mr. Mynatt alleges that next he asked the
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 2 of 7


RHU Sergeant Ruckle for medical attention, but he replied, “I don’t have time right

now to deal with you.” Under the Eighth Amendment, inmates are entitled to

adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish

liability, a prisoner must satisfy both an objective and subjective component by

showing: (1) his medical need was objectively serious; and (2) the defendant acted

with deliberate indifference to that medical need. Farmer v. Brennan, 511 U.S. 825,

834 (1994). A medical need is “serious” if it is one that a physician has diagnosed as

mandating treatment, or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653

(7th Cir. 2005). Deliberate indifference means that the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that

the plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.” Board

v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Giving the inferences Mr. Mynatt is

entitled to at this stage, the complaint plausibly alleges Officer Michaels and

Sergeant Ruckle were deliberately indifferent to a serious medical need.

      Mr. Mynatt alleges that he attempted to get medical attention from LPN Vicky

McFatridge the next morning at medication pass. ECF 2 at ¶ 2. He showed her his

bloody head and swollen ankle and told her that he had fallen and blacked out like a

seizure. He showed her that his foot had swollen to softball size, and he was

complaining of severe pain. She told him to “file a HCR” (healthcare request). Id. It’s

not deliberate indifference to insist an inmate follow administrative procedures to




                                          2
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 3 of 7


receive medical care for non-urgent matters, see Lewis v. McLean, 941 F.3d 886, 894

(7th Cir. 2019), but the extent of the injuries alleged for a recent injury allows a

reasonable inference that Mr. Mynatt needed faster medical attention than a

healthcare request could provide. “[I]nexplicable delay in responding to an inmate’s

serious medical condition can reflect deliberate indifference,” particularly where

“that delay exacerbates an inmate’s medical condition or unnecessarily prolongs

suffering.” Goodloe v. Sood, 947 F.3d 1026, 1031 (7th Cir. 2020) (quotation marks

omitted). “[W]hether the length of a delay is tolerable depends on the seriousness of

the condition and the ease of providing treatment.” Petties v. Carter, 836 F.3d 722,

730 (7th Cir. 2016). “Even a few days’ delay in addressing a severely painful but

readily treatable condition suffices to state a claim of deliberate indifference.” Perez

v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015) (quoting Smith v. Knox County Jail,

666 F.3d 1037, 1040 (7th Cir. 2012)). Mr. Mynatt has plausibly alleged that LPN

McFatridge was deliberately indifferent to his serious medical needs.

      Mr. Mynatt alleges that he spoke to LT Thompson later that day about his

need for medical care, and he was told, “I don’t control healthcare.” ECF 2 at ¶ 3.

Nonmedical staff ordinarily are entitled to rely on medical personnel’s treatment

decisions. See Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011) (“[I]f a prisoner is

under the care of medical experts ... a non-medical prison official will generally be

justified in believing that the prisoner is in capable hands.” (citing Spruill v. Gillis,

372 F.3d 218, 236 (3d Cir.2004))). But when a prisoner alleges that he is receiving no

medical care for a serious medical need, a nonmedical officer has an obligation to take




                                           3
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 4 of 7


some action. See King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012) (if nonmedical

officers have a reason to believe that medical personnel are not treating a prisoner,

they can be found deliberately indifferent). Accordingly, Mr. Mynatt states a claim on

which relief might be granted against LT Thompson.

      The allegations against the remaining defendants don’t state a claim for which

relief could be granted. Mr. Mynatt alleges that, as part of the grievance process, he

“wrote Request slips to Superintendent Hy[a]tt, Asst. Superintendent Hawk, Ms.

Heishman and Health Care Supervisors John/Jane Doe concerning my injuries and

lack of assistance.” ECF 2 at ¶ 4. These broad allegations, without more, don’t

establish the personal responsibility necessary for § 1983 liability:

      Bureaucracies divide tasks; no prisoner is entitled to insist that one employee
      do another’s job. The division of labor is important not only to bureaucratic
      organization but also to efficient performance of tasks; people who stay within
      their roles can get more work done, more effectively, and cannot be hit with
      damages under § 1983 for not being ombudsmen. Burks’s view that everyone
      who knows about a prisoner’s problem must pay damages implies that he could
      write letters to the Governor of Wisconsin and 999 other public officials,
      demand that every one of those 1,000 officials drop everything he or she is
      doing in order to investigate a single prisoner’s claims, and then collect
      damages from all 1,000 recipients if the letter-writing campaign does not lead
      to better medical care. That can’t be right.

Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Mr. Mynatt can’t proceed

against the unidentified defendants, Case Manager John Doe and Health Care

Supervisors John/Jane Doe. “[I]t is pointless to include lists of anonymous defendants

in federal court; this type of placeholder does not open the door to relation back under

Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d

1057, 1060 (7th Cir. 1997) (citations omitted).

      One further matter requires discussion. In the relief section, in addition to

compensatory damages, Mr. Mynatt seeks injunctive relief for better staff training in


                                           4
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 5 of 7


escorting inmates to and from the showers; to fix the shower drains to prevent

flooding; to add caution signs about slippery floors; and to have cameras placed in the

RHU. ECF 2 at § V. These requests aren’t appropriate in this case. Mr. Mynatt’s

claim concerns the medical care following his injury, and the injunctive relief he

requests will not address his claim of unmet healthcare needs. See Cook County v.

Wolf, 962 F.3d 208, 218 (7th Cir. 2020) (noting that part of the standing requirements

for injunctive relief is that “a favorable judicial decision will prevent or redress the

injury”); see also Kaimowitz v. Orlando, 122 F.3d 41, 43 (11th Cir. 1997) (“A district

court should not issue an injunction when the injunction in question is not of the

same character, and deals with a matter lying wholly outside the issues in the suit.”).

Even if the court were to construe the complaint to include a conditions-of-

confinement claim, the allegations don’t rise to the level of an Eighth Amendment

violation. For a prison condition to trigger Eighth Amendment protections, the

alleged deprivation must be “sufficiently serious” such that the action or inaction of

a prison official leads to “the denial of the minimal civilized measure of life’s

necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Then, a plaintiff must also

show that the defendant acted with deliberate indifference to the inmate’s health or

safety. Id. The allegation that “when the showers are going they ‘flood’ the ranges,”

ECF 2 at § V, does not state a conditions-of-confinement claim.

      For these reasons, the court:

      (1) GRANTS Jared A. Mynatt leave to proceed against Sergeant Ruckle,

Officer Michaels, LT Thompson, and LPN Vicky McFatridge in their individual




                                           5
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 6 of 7


capacities for compensatory and punitive damages, for deliberate indifference to his

serious medical needs stemming from his fall on January 13, 2020, in violation of the

Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DISMISSES William Hyatte, Sharon Hawk, Heishman, Case Manager

John Doe, and Health Care Supervisor John/Jane Doe;

      (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process

on) Sergeant Ruckle, Officer Michaels, and LT Thompson at the Indiana Department

of Correction with a copy of this order and the complaint (ECF 2), pursuant to 28

U.S.C. § 1915(d);

      (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process

on) LPN Vicky McFatridge at Wexford of Indiana, LLC, with a copy of this order and

the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction and Wexford of Indiana,

LLC, to provide the full name, date of birth, and last known home address of any

defendant who does not waive service, if they have such information;

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Ruckle, Officer

Michaels, LT Thompson, and LPN Vicky McFatridge to respond to the complaint as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only




                                         6
USDC IN/ND case 3:20-cv-00893-RLM-MGG document 6 filed 05/24/21 page 7 of 7


to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

      SO ORDERED on May 24, 2021

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      7
